Exhibit 10.25
SAR Agreement – Employees


DINE BRANDS GLOBAL, INC.
2016 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
___________ (the “Date of Grant”), by and between DINE BRANDS GLOBAL, INC.
(formerly, DineEquity, Inc.), a Delaware corporation (the “Company”), and
___________ (the “Participant”).
RECITALS:
Pursuant to the Dine Brands Global, Inc. 2016 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a stock appreciation right (the “SAR”) with respect
to shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), on the terms and conditions set forth herein, and hereby grants such
SAR.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.NUMBER OF SHARES SUBJECT TO SAR AND BASE PRICE. Pursuant to the terms of the
Plan, the Company hereby grants to the Participant as of the Date of Grant an
SAR with respect to _____ shares of Common Stock (“SAR Shares”), at a Base Price
of $_________ per share (the “Base Price”), which is the Fair Market Value of a
share of Common Stock as of the Date of Grant.
2.    PERIOD OF SAR AND CONDITIONS OF EXERCISE.
(a)    Period of SAR. Unless the SAR is previously terminated pursuant to this
Agreement, the term of the SAR and this Agreement shall commence on the Date of
Grant and shall terminate upon the tenth anniversary of the Date of Grant. Upon
termination of the SAR, all rights of the Participant (including, without
limitation, his or her guardian or legal representative) hereunder shall cease.
(b)    Conditions of Exercise. Subject to the Participant’s continued employment
with or service to the Company, this SAR shall vest and become exercisable as to
one-third (1/3) of the shares subject to the SAR on each of the first, second
and third anniversaries of the Date of Grant. Notwithstanding anything in this
Agreement to the contrary, the SAR may be exercised only with respect to whole
shares of Common Stock, and in no case may the SAR be exercised with respect to
a fraction of a share of Common Stock. The right of the Participant to exercise
the SAR that has become exercisable as herein provided may only be exercised
prior to the termination of the SAR.
(c)    Acceleration. Subject to the terms of the Plan, the Committee may in its
discretion accelerate the exercisability of all of the SAR Shares or any part
thereof, upon such circumstances and subject to such terms and conditions as the
Committee deems appropriate.
3.    RIGHTS UPON TERMINATION OF EMPLOYMENT.
(a)    General. Except as otherwise provided in this Section 3, the SAR may not
be exercised after the Participant has ceased to be employed or engaged by the
Company.
(b)    Death. If the Participant’s employment with or service to the Company
terminates by reason of his or her death, the SAR shall become fully vested and
exercisable and thereafter may be exercised by the legal representative of the
estate or by the legatee of the Participant under the will of the Participant,
for a period of twelve (12) months from the date of such death or until the
expiration of the term of the SAR, whichever period is shorter.
(c)    Disability. If the Participant’s employment with or service to the
Company terminates by reason of Disability, the SAR shall become fully vested
and exercisable and thereafter may be exercised for a period of twelve (12)
months from the date of such termination of employment or service or until the
expiration of the term of the SAR, whichever period is shorter, provided,
however, that, if the Participant dies within such twelve-month period and prior
to the expiration of the term of the SAR, the SAR shall thereafter be
exercisable for a period of twelve (12) months from the time of death or until
the expiration of the term of the SAR, whichever period is shorter.
(d)    Retirement. If the Participant’s employment with or service to the
Company terminates by reason of Retirement, the SAR may thereafter be exercised,
to the extent it was exercisable at the time of such termination, for a period
of twelve (12) months from the date of Retirement or until the expiration of the
term of the SAR, whichever period is shorter.
(e)    Other Terminations. If an Participant’s employment with or service to the
Company terminates for any reason other than death, Disability or Retirement,
the SAR may be exercised, to the extent it was exercisable at the time of such
termination, until the earlier to occur of (i) three (3) months from the date of
such termination or (ii) the expiration of the term of the SAR, whichever period
is shorter.
(f)    Change in Control. Upon the termination of the Participant’s employment
to or service with the Company within a period of twenty-four (24) months
following a Change in Control (i) by the Company other than for Cause, (ii) as a
result of his or her Disability or (iii) by the Participant for Good Reason (as
such terms are defined herein below or in the Plan), in lieu of shares of Common
Stock issuable upon exercise of an outstanding SAR, whether or not then
exercisable, the Company shall pay the Participant a lump sum amount (less any
applicable taxes), in cash, equal to the product of (i) the excess of the Fair
Market Value of the SAR Shares on such date of termination, over the Base Price,
and (ii) the number of the then unexercised SAR Shares. The SAR shall be
canceled upon the making of such payment.
(g)    Termination of SAR. Notwithstanding anything in this Section 3 to the
contrary, the SAR may not be exercised after the termination of the SAR.
4.    EXERCISE OF SAR.
(a)    Method of Exercise. This SAR may be exercised by (i) giving written
notice of exercise to the Company, specifying the number of whole SAR Shares
with respect to which the SAR is being exercised and (ii) executing such
documents as the Company may reasonably request.
(b)    Delivery of SAR Shares. Upon exercise of the SAR pursuant to paragraph
(a) of this Section 4, and subject to the requirements set forth in Section 5
and Section 12, the Company shall issue or cause to be issued, and delivered as
promptly as possible to the Participant, certificates representing a number of
shares of Common Stock having a Fair Market Value, determined as of the date of
exercise, equal to the product of (i) the excess of the Fair Market Value of a
share of Common Stock on the date of exercise over the Base Price and (ii) the
number of SAR Shares with respect to which the SAR was exercised. Such
certificates shall be registered in the name of the Participant.
5.    REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. By accepting this SAR,
Participant represents and agrees for himself or herself and his or her
transferees by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order that, unless a registration statement under
the Securities Act of 1933, as amended, is in effect as to the SAR Shares
acquired upon any exercise of this SAR, (i) any and all SAR Shares so acquired
shall be acquired for his or her personal account and not with a view to or for
sale in connection with any distribution, and (ii) each notice of the exercise
of any portion of this SAR shall be accompanied by a representation and warranty
in writing, signed by the person entitled to exercise the same, that the SAR
Shares are being so acquired in good faith for his or her personal account and
not with a view to or for sale in connection with any distribution.
If at any time the Company determines that the listing, registration or
qualification of the shares of Common Stock subject to the SAR upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the Participant is prohibited except in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
thereunder.
6.    ADJUSTMENT IN COMMON STOCK. In accordance with the terms of the Plan, in
the event of any stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than a regular cash dividend, a substitution or adjustment
shall be made in the number and class of unexercised SAR Shares and the Base
Price as may be determined by the Committee, in its sole discretion. Subject to
the terms of the Plan, such other substitutions or adjustments shall be made as
the Committee in its sole discretion may deem appropriate.
7.    NON-TRANSFERABILITY OF SAR. The SAR and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, pursuant
to beneficiary designation procedures approved by the Company. Notwithstanding
the foregoing, the SAR and this Agreement may be transferable to the
Participant’s family members, to a trust or entity established by the
Participant for estate planning purposes, to a charitable organization
designated by the Participant or pursuant to a qualified domestic relations
order. Except to the extent permitted by this Section 7, the SAR may be
exercised or settled during the Participant’s lifetime only by the Participant
or the Participant’s legal representative or similar person. Except as permitted
by this Section 7, the SAR may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the SAR, the SAR and all rights thereunder shall
immediately become null and void.
8.    DISPUTE RESOLUTION. The parties hereto will use their reasonable best
efforts to resolve any dispute hereunder through good faith negotiations. A
party hereto must submit a written notice to any other party to whom such
dispute pertains, and any such dispute that cannot be resolved within thirty
(30) calendar days of receipt of such notice (or such other period to which the
parties may agree) will be submitted to an arbitrator selected by mutual
agreement of the parties. In the event that, within fifty (50) days of the
written notice referred to in the preceding sentence, a single arbitrator has
not been selected by mutual agreement of the parties, a panel of arbitrators
(with each party to the dispute being entitled to select one arbitrator and, if
necessary to prevent the possibility of deadlock, one additional arbitrator
being selected by such arbitrators selected by the parties to the dispute) shall
be selected by the parties. Except as otherwise provided herein or as the
parties to the dispute may otherwise agree, such arbitration will be conducted
in accordance with the then existing rules of the American Arbitration
Association. The decision of the arbitrator or arbitrators, or of a majority
thereof, as the case may be, made in writing will be final and binding upon the
parties hereto as to the questions submitted, and the parties will abide by and
comply with such decision; provided, however, the arbitrator or arbitrators, as
the case may be, shall not be empowered to award punitive damages. Unless the
decision of the arbitrator or arbitrators, as the case may be, provides for a
different allocation of costs and expenses determined by the arbitrators to be
equitable under the circumstances, the prevailing party or parties in any
arbitration will be entitled to recover all reasonable fees (including but not
limited to attorneys’ fees) and expenses incurred by it or them in connection
with such arbitration from the non-prevailing party or parties.
9.    RIGHTS OF PARTICIPANT IN COMMON STOCK The Participant shall not be
entitled to any rights as a stockholder of the Company with respect to any
shares of Common Stock unless and until the Participant becomes a stockholder of
record with respect to such shares of Common Stock.
10.    NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Participant either at his/her address set forth below or
such other address as he or she may designate in writing to the Company, or to
the Company: Attention: Vice President - Legal (or said designee), at the
Company’s address or such other address as the Company may designate in writing
to the Participant.
11.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
12.    WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the SAR, payment
by the Participant of any federal, state, local or other taxes which may be
required to be withheld or paid in connection with the SAR. The Company shall
withhold whole shares of Common Stock which would otherwise be delivered to the
Participant, having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with an award (the “Tax
Date”), or withhold an amount of cash which would otherwise be payable to the
Participant, in the amount necessary to satisfy any such obligation, or the
Participant may satisfy any such obligation by any of the following means: (i) a
cash payment to the Company, (ii) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (iii) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Participant, in either case equal to the amount
necessary to satisfy any such obligation, (iv) a cash payment by a broker-dealer
acceptable to the Company to whom the Participant has submitted an irrevocable
notice of exercise or (v) any combination of (i), (ii) and (iii). Shares of
Common Stock to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate to the extent such excess withholding would result in adverse
accounting treatment of the award, as determined by the Company. Any fraction of
a share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
Participant.
13.    INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and
made a part hereof, and the SAR and this Agreement are subject to all terms and
conditions of the Plan.
14.    EMPLOYMENT. Neither the Plan, the granting of the SAR, this Agreement nor
any other action taken pursuant to the Plan shall confer upon any person any
right to continued employment by or service with the Company, any Subsidiary or
any affiliate of the Company or affect in any manner the right of the Company,
any Subsidiary or any affiliate of the Company to terminate the employment or
service of any person at any time without liability hereunder. For purposes of
this Agreement, references to employment shall include employment or service
with any Subsidiary of the Company.
15.    AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and any rule of the New York
Stock Exchange, or any other stock exchange on which shares of Common Stock are
traded; provided, however, that no amendment may impair the rights of the
Participant without the consent of the Participant.
16.    GOVERNING LAW. To the extent not otherwise governed by the Code or the
laws of the United States, this Agreement shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
17.    COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
18.    SAR SUBJECT TO CLAWBACK. The SAR and any cash payment or shares of Common
Stock delivered pursuant to the SAR are subject to forfeiture, recovery by the
Company or other action pursuant to this Agreement or any clawback or recoupment
policy which the Company may adopt from time to time, including without
limitation any such policy which the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.
19.    DEFINED TERMS. As used in this Agreement, the following terms shall have
the meanings set forth below:
(a)    “Cause” shall mean as determined by the Company, (i) the willful failure
by the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness); (ii) the Participant’s willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant’s commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant’s duties; or (iv) the Participant’s
conviction or plea of no contest to a felony or a crime of moral turpitude.
(b)    “Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
(c)    The Participant shall have “Good Reason” to effect a voluntary
termination of his or her employment in the event that the Company (i) breaches
its obligations to pay any salary, benefit or bonus due to him or her, including
its obligations under this Agreement, (ii) requires the Participant to relocate
more than 50 miles from the Participant’s current, principal place of
employment, (iii) assigns to the Participant any duties inconsistent with the
Participant’s position with the Company or significantly and adversely alters
the nature or status of the Participant’s responsibilities or the conditions of
the Participant’s employment, or (iv) reduces the Participant’s base salary
and/or bonus opportunity, except for across-the-board reductions similarly
affecting all similarly situated employees of the Company and all similarly
situated employees of any corporation or other entity which is in control of the
Company; and in the event of any of (i), (ii), (iii) or (iv), the Participant
has given written notice to the Committee or the Board of Directors as to the
details of the basis for such Good Reason within thirty (30) days following the
date on which the Participant alleges the event giving rise to such Good Reason
occurred, the Company has failed to provide a reasonable cure within thirty (30)
days after its receipt of such notice and the effective date of the termination
for Good Reason occurs within 90 days after the initial existence of the facts
or circumstances constituting Good Reason.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
DINE BRANDS GLOBAL, INC.


By:            
    Stephen P. Joyce
    Chief Executive Officer
The undersigned has had the opportunity to read the terms and provisions of the
foregoing Agreement and the terms and provisions of the Plan, herein
incorporated by reference. The undersigned hereby accepts and agrees to all the
terms and provisions of the foregoing Agreement and to all the terms and
provisions of the Plan, herein incorporated by reference.

Participant Signature


            
Address


            
City/State/Zip







